This order must be affirmed. The department of taxes and assessments of the city of Hew York, or the officers who compose it, have no duty whatever in the premises. We prefer not to consider now the merits of this application, because, should we hold with the appellant on that question we should be obliged nevertheless to affirm the order from which it appeals. If, on consideration of the question, it desires to begin a new proceeding, it should do so against the officers who are charged with the custody of the roh of assessments for local improvements, and who have powers and duties in regard thereto, and not against the particular department of the city of Hew York which is specified in the notice of motion herein, and which has no power or duty in the premises. Order affirmed, without costs. Burr, Thomas, Carr, Rich and Stapleton, JJ., concurred.